DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Previous Rejections
Applicants’ arguments, filed 9/7/2022, have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application. 


Claim Status
Claims 1-5, 9-15, and 26-27 and are cancelled.
Claims 6-8, 16-25 and 28-34 are pending.
Claims 6-8 and 16-17 are withdrawn.
Claims 18-25 and 28-34 are examined on the merits in this prosecution.



CLAIM REJECTIONS

Obviousness Rejections
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art. 
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art. 
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

1) Claims 18-19, 25, and 28-30 are rejected under 35 U.S.C. 103(a) as being unpatentable over Brooks (WO 02/096202 A1; of record), in view of Schmidt (US 2005/0031707 A1), and Horie (“Inactivation and morphological changes of avian influenza virus by copper ions,” Arch Virol (2008) 153:1467–1472).
For claims 18 and 25, Brooks teaches compositions for controlling bacteria, comprising (i) a water soluble acid, and (ii) an added copper salt. Brooks teaches that this combination shows a synergistic anti-bacterial effect. Brooks teaches that acetic acid is a preferred acid (Abstract). Brooks teaches oral or topical application (pg 30, claim 15), and a mouthwash composition (pg 10, lines 21-23).
Regarding the limitation of a “buffer” in claim 18, Brooks teaches “Most preferably the acid(s) will be selected from: acetic (ethanoic), lactic ( 2-hydroxypropanoic), propionic, and formic (methanoic) or a mixture of acid(s) and acid salt(s) (pg 5: 19-21). 
For the amount of copper recited in claim 18 (“copper ions are present in the copper ion solution in a concentration sufficient to treat the at least one condition caused be the virus, and wherein the virus is a coronavirus,” Brooks teaches an amount of copper ion of 12.5 to 50 g/mL (pg 10: 21-23), a concentration sufficient to treat at least one condition caused by a coronavirus or an influenza virus, as instantly disclosed (instant specification, [0014]). This teaching also reads on claim 30, since the term “about” is not specifically defined in the disclosure and the range taught by Brooks includes a concentration of 15 g/mL.                                        
For the amount of copper recited in claim 19, Brooks teaches an amount of copper ion of from 2.5 to 50 g/mL (pg 8: 30-32); because the claimed range of Brooks overlaps the instant range, a prima facie case of obviousness exists.
Brooks does not teach the presence of saline (sodium chloride) in the composition. Brooks also does not teach the composition as treating at least one condition caused by a virus.
Schmidt and Horie teach the missing elements of Brooks.
Schmidt teaches an invention comprising saline for a clinical or cosmetic purpose requiring direct and primary contact of the saline preparation with an external or internal surface of a living human or animal tissue or organ (pg 1, [0020]). Schmidt teaches the saline solution can contain buffering agents (pg 4, [0033]). Schmidt teaches the saline solutions can contain antimicrobial agents (pg 4, [0032]). Schmidt further teaches the saline solution can be incorporated into carriers including hydrogels, foams, and pastes (pg 4, [0031]).
Horie teaches influenza virus is inactivated at concentrations of either CuCl2 or CuSO4 of 25 micromolar and above (pg 1470, right column, “Discussion”), overlapping the claimed range of claim 19 and the range taught by Brooks. This teaching also reads on claims 27 and 29.                                                                                                                                                                        
Claims 26 and 28 are drawn to the intended use of the compositions recited in claims 18 and 25. It is the position of the Examiner that all of the limitations of claims 18 and 25, respectively, are taught by the combination of Brooks, Schmidt, and Horie as set forth above, and the limitations recited in claims 26-29 do not result in a structural difference in the instantly claimed compositions. As discussed in MPEP 2111.02(II), when the body of a claim defines a structurally complete invention a statement of a purpose or intended use for the invention is not a claim limitation.
The skilled artisan would have expected success in using Schmidt’s saline as the carrier for the combination of copper ions and acetic acid/acetate buffer taught by Brooks since Schmidt teaches that saline solution is an effective carrier for a pharmaceutical formulation that contacts an external or internal surface of a living human or animal tissue or organ, and that the saline solution can contain buffering agents and antimicrobial agents.
 While the limitation of a “composition for treating at least one condition caused by a virus” is a statement of intended use, the skilled artisan would have expected the composition taught by the combination of Brooks and Schmidt to be effective for treating a viral condition because Horie teaches that a copper ion composition comprising the amount of copper ion taught by Schmidt as effective as an antimicrobial, an amount that overlaps the effective concentration as set forth in the instant specification and claims, is also effective in killing influenza virus.
 
2) Claims 23-24 are rejected under 35 U.S.C. 103(a) as being unpatentable over Brooks (cited above), in view of Schmidt (cited above), Horie (cited above), and Oronsky (US 2008/0312583 A1), as evidenced by the online document “VersaBase Cream, PCCA (RX) Ingredients and Reviews” (downloaded 6/3/2022 from https://www.skinsafeproducts.com/versabase-cream-rx-pcca; cited herein as “VersaBase Cream”).
The teachings of Brooks, Schmidt, and Horie are discussed above. 
The combination of Brooks, Schmidt, and Horie does not teach the limitations of claim 23 regarding a base, nor the limitations of claim 24.
Oronsky teaches the missing elements of the combination of Brooks, Schmidt, and Horie.
Oronsky teaches topical compositions having as the active ingredient a lipid, fatty acid ester, natural wax, sterol, and combinations, referred to as a "lipophilic vehicle" and methods of use, have been developed for the amelioration or prevention of pain or the sequelae of pain. Oronski teaches the composition may be in the form of a cream (Abstract). Oronski teaches that antimicrobial agents can be incorporated in the composition (pg 3, [0032]). Oronski teaches a useful lipophilic vehicle is VersaBase Cream, formulated by the Professional Compounding Centers of America (pg 3, [0037]). As disclosed in the cited evidentiary document “VersaBase Cream” (pg 4), the product contains each of the elements set forth in the claim, namely water, tocopheryl acetate, disodium EDTA, cyclopentasiloxane, aloe barbadensis (aloe vera) leaf juice, emulsifying wax, ethylhexyl stearate, methylchloroisothiazolinone, methylisothiazolinone, and sorbitol. 
The person of ordinary skill would have had a reasonable expectation of success in selecting Oronsky's VersaBase Cream as the vehicle for the composition taught by the combination of Brooks, Schmidt, and Horie since Oronski teaches VersaBase Cream is useful for the topical application of antimicrobials and, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  

Obviousness-type Double Patenting Rejections
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based Terminal Disclaimer may be filled out completely online using web-screens.  An e-Terminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

1) Claims 18-25 and 28-34 are rejected under the judicially created doctrine of nonstatutory double patenting as being unpatentable over each of claim 1 of U.S. Patent No. 11,318,089; claim 1 of U.S. Patent No. 11,007,143; claim 1 of U.S. Patent No. 11,000,545; claim 1 of U.S. Patent No. 11,298,316; and claim 1 of U.S. Patent No. 10,398,733, respectively.
Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims recite a version of the instant claims, namely a solution comprising copper ions, saline, and a buffer, and thus read on the instant claims. While the claims of the co-pending applications do not recite a composition for “treating at least one condition caused by a virus,” this limitation is considered a statement of intended use since the body of the claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states the purpose of intended use of the invention, rather than any distinct definition of any of the claimed inventions limitations.  See MPEP 2111.02(II).

Response to Applicant’s Arguments Dated 9/7/2022 
The applicant argues the combination of the claim 18 preamble and the body of the claim, as presently amended, supports the limitation of “copper ions present at a concentration sufficient/effective to treat a condition of a virus,” as argued on pages 8-9 of the Remarks dated 9/7/2022 (“Remarks”). The applicant argues that none of the cited references either separately or in combination, teach each and every element of independent claims 18 or 25. The applicant argues that Brooks does not teach treatment of a condition caused by a virus, and does not teach a composition comprising copper ions in sufficient concentration to treat a condition caused by a virus.
The Examiner acknowledges the arguments presented, but does not consider them persuasive. Claims 18 and 25 are interpreted by the Examiner as drawn to compositions comprising copper ions in a quantity sufficient to treat a condition caused by a virus (claim 25) or a coronavirus (claim 18), saline, and a buffer. As disclosed in paragraph [0014] of the instant specification, 


    PNG
    media_image1.png
    196
    917
    media_image1.png
    Greyscale


As such, a concentration of copper ions of about 15 g/mL is taken as the concentration of copper ions in a solution sufficient to treat at least one condition caused by a coronavirus or an influenza virus. Since Brooks teaches concentrations of copper ions of 2.5 g/mL to 50 g/mL, the claimed concentration is considered prima facie obvious over Brooks since the claimed range overlaps with the range disclosed by the prior art. 
The applicant argues on pages 9-10 of the Remarks that “Brooks is solely directed towards copper salts, which are not included (and therefore excluded) from the closed, “consisting of’ language of claim 25,” and further argues that “nowhere does Brooks disclose a copper ion solution consisting of copper ions, a saline solution, and a buffer without copper salts.”
The Examiner acknowledges the arguments presented, but does not consider them persuasive. The applicant acknowledges that Brooks teaches copper salts (see page 2, lines 3-5 of Brooks), but appears to argue that there is a chemical difference between a copper salt and a copper ion. The Examiner disagrees; as set forth in the evidentiary art of Encyclopedia Britannica (see the full citation in the PTO-892), a salt, in chemistry, “consists of the positive ion (cation) of a base and the negative ion (anion) of an acid…. When in solution or the molten state, most salts are completely dissociated into negatively and positively charged ions and are good electrolytes (conductors of electricity).” Put another way, a salt, when in solution, is comprised of a positively charged metal ion (cation), and a negatively charge ion (anion).     
The applicant argues on page 10 of the Remarks that: “The claimed use of a copper ion suspension is non-obvious in view of metal salts at least because the claimed compositions are safe and nonharmful compared to the disclosed metal salt compositions of Brooks.” The applicant further argues that the copper sulfate solutions taught by Brooks are too toxic for use as medicaments, stating on page 11 of the Remarks that “A person of ordinary skill in the art would have known that intake of copper ions in the form of copper salts was highly harmful to subjects, albeit at higher concentrations.”
The Examiner acknowledges the arguments presented, but does not consider them persuasive since Brooks teaches that the copper-containing compositions are safe as food, mouthwash, and topical formulations at the effective concentrations.
Regarding Schmidt, the applicant argues that neither Schmidt nor Brooks teach the product-by-process limitations recited in claims 20 and 31.
The Examiner agrees with this argument and withdrawn the art rejections for claims 20-22 and 31-33 for the following reason: the product-by-process limitations recited in claims 20 and 31 produce a copper species different that those taught by Brooks or Schmidt. The evidentiary art of Khaled (Materials Chemistry and Physics 125 (2011) 427–433) discloses that corrosion of copper metal in solution yields a mixture of various copper chloride species and copper oxide and hydroxide species (pg 427, Introduction), species not taught or suggested by the cited prior art.
Regarding Horie, the applicant argues that Horie fails to teach a copper ion solution comprising copper ions present in the copper ion solution in a concentration sufficient to treat the at least one condition caused by a virus, wherein the virus is a coronavirus. 
   The Examiner acknowledges the arguments presented, but does not consider them persuasive since Brooks teaches a composition comprising an amount of copper ion sufficient to treat at least one condition caused by a coronavirus.
Regarding Oronsky and the VersaBase reference, the applicant argues that the references do not cure the alleged deficiencies of Brooks, Schmidt, and Horie.
The Examiner acknowledges the arguments presented, but does not consider them persuasive since it remains the position of the Examiner that the combination of Brooks, Schmidt, and Horie teach each and every limitation of claim 18.
Regarding the nonstatutory double patenting rejections, the applicant states that terminal disclaimers concerning these patents and co-pending applications may be filed, as applicable, once the claims of any of these patent applications are found to be in a condition for allowance.
The applicant’s response is taken to be a request for abeyance. A request to hold a rejection in abeyance is not a proper response to a rejection since it does not distinctly and specifically point out the supposed errors in the examiner' s action.  See MPEP 714.02. Thus, the nonstatutory double patenting rejections of record have been maintained. 

CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P COHEN whose telephone number is (571)270-7402.  The examiner can normally be reached on M-Th 8:30-5:30; F 9-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL P COHEN/Primary Examiner, Art Unit 1612